                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  ANTHONY ALLEN BERNAL,
                                                   Civil No. 1:19-cv-00400-DCN
                                                   Criminal No. 1:17-cr-00250-DCN
         Petitioner,
                                                   MEMORANDUM DECISION AND
          v.                                       ORDER

  UNITED STATES OF AMERICA,

         Respondent.


                                   I. INTRODUCTION

       The Court has before it Petitioner Anthony Allen Bernal’s (“Bernal”) pro se Petition

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Dkt. 1). Bernal contends

his counsel, at the time of his sentencing, did not properly account for his confinement in

federal custody prior to his sentencing hearing, resulting in an improper sentence

calculation. Dkt. 1. Bernal’s desired outcome, if interpreted correctly, is additional credit

for the time he served in federal custody prior to sentencing. For the reasons stated below,

the Court finds Bernal has misfiled his Petition under 28 U.S.C. § 2255 and must instead

file his petition under 28 U.S.C. § 2241. In addition, Bernal is required to file his § 2241

petition in the district where the petitioner is in custody. Because Bernal is in custody in

California, this Court lacks jurisdiction to consider the merits of his § 2241 petition.




MEMORANDUM DECISION AND ORDER - 1
                                    II. BACKGROUND

       On September 14, 2017, the Grand Jury indicted Bernal on one count of unlawful

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). USA v. Bernal, No. 1:17-cr-

00250-DCN (Dkt. 1). On January 16, 2018, Bernal entered a guilty plea to Count One of

the Indictment and the Forfeiture as contained in the Indictment. Id. at Dkt. 19. On October

4, 2018, the Court sentenced Bernal to seventy-six (76) months imprisonment. Id. at Dkt.

47. On October 15, 2019, Bernal filed the instant Motion under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence. Id. at Dkt. 48.

                                III. LEGAL STANDARD

       Generally, a motion under 28 U.S.C. § 2255 is the “exclusive remedy for a prisoner

who seeks to challenge the legality of confinement.” Muth v. Fondren, 676 F.3d 815, 818

(9th Cir. 2012) (citing Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006)). However,

a claim challenging sentencing credit for time held in federal custody effecting a

petitioner’s total confinement time seeks review of the execution of a sentence, rather than

review of the district court’s imposition of the sentence under 28 U.S.C. § 2255. United

States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984) (holding “[r]eview of an execution

of a sentence may be had through petition for a writ of habeas corpus under 28 U.S.C. §

2241.”) Additionally, a petition for writ of habeas corpus challenging the execution of a

sentence pursuant to 28 U.S.C. § 2241 “must be filed in the district where the petitioner is

confined.” Muth, 676 F.3d at 818.

                                    IV. DISCUSSION

       Bernal’s petition suggests he was not given the appropriate credit for pre-sentence


MEMORANDUM DECISION AND ORDER - 2
time served in Federal Custody. Bernal contends his counsel was ineffective because she

failed to properly calculate, and seek credit for, the time he served prior to sentencing.

However, “[c]redit for time served is . . . a matter which generally falls within the province

of the Bureau of Prisons under 18 U.S.C. § 3585(b).” United States v. Drake, 49 F.3d 1438,

1440 (9th Cir. 1995). Further, an argument that a defendant is entitled to additional credit

for time served constitutes a challenge to the execution of the sentence, rather than a

challenge to the sentence itself. Giddings, 170 F.2d at 772. In such situations, a prisoner is

required to petition for writ of habeas corpus under 28 U.S.C. § 2241. Id.

       Moreover, a “petition under § 2241 must be addressed to the district court which

has jurisdiction over [the petitioner] or his custodian.” Brown v. United States, 610 F.2d

672, 677 (9th Cir. 1980). Because Bernal is confined at FCI Mendota in Fresno County,

California, and not in Idaho, his § 2241 petition should be filed in the United States District

Court for the Eastern District of California.

                                        IV. CONCLUSION

       For the foregoing reasons, this court DISMISSES this matter without prejudice.

Defendant, however, may attempt to re-file the action in the jurisdiction of his confinement.

                                         V. ORDER

The Court HEREBY ORDERS:

       1. Bernal’s motion under 28 U.S.C. § 2255 (Dkt. 1) is DISMISSED without

          prejudice to being re-filed as a petition pursuant to 28 U.S.C. § 2241 in the




MEMORANDUM DECISION AND ORDER - 3
               district of Bernal’s confinement1;.

           2. This case is closed.


                                                            DATED: January 30, 2020


                                                            _________________________
                                                            David C. Nye
                                                            Chief U.S. District Court Judge




1
    The Court expresses no opinion as to whether such petition will be successful.


MEMORANDUM DECISION AND ORDER - 4
